         Case 1:20-mc-00008-BAH Document 19 Filed 03/18/20 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF COLUMBIA


IN RE: RAIL FREIGHT FUEL
SURCHARGE ANTITRUST
LITIGATION (NO. II)


This document relates to:
                                                  MDL Docket No. 2925
WestRock Company et al. v. BNSF Railway
                                                  Misc. No. 20-8 (BAH)
Company et al., 1:20-cv-00482;

BASF Corporation et al. v. BNSF Railway
Company et al., 1:20-cv-00487;

NLMK USA, Inc. et al. v. BNSF Railway
Company et al., 1:20-cv-00577;

Shell Chemical LP et al. v. BNSF Railway
Company et al., 1:20-cv-00641


       JOINT MOTION FOR ENTRY OF STIPULATED PROTECTIVE ORDER

       Pursuant to Federal Rule of Civil Procedure 26(c), WestRock Company, WestRock

Coated Board, LLC, WestRock Virginia, LLC, WestRock Texas, L.P., WestRock CP, LLC,

WestRock – Rex, LLC, WestRock Company of Canada Corp./Compagnie WestRock du Canada

Corp., WestRock Southeast, LLC, WestRock Northwest, LLC, WestRock Mill Company, LLC,

WestRock – Solvay, LLC, WestRock Minnesota Corporation, WestRock Kraft Paper, LLC,

WestRock Container, LLC, and WestRock Longview, LLC, BASF Corporation, BASF Catalysts

LLC, Cognis USA LLC, ProCAT Testing LLC, NLMK USA, Inc., NLMK Pennsylvania, LLC,

and Sharon Coating, LLC, Shell Chemical LP, Shell Chemicals Canada (f/k/a Shell Chemicals

Canada Ltd.) by its managing partner Shell Canada Ltd., PennzoilQuaker State Company

(formerly d/b/a SOPUS Products), Shell Trading (US) Company, and Equilon Enterprises LLC

(d/b/a Shell Oil Products US or SOPUS), (“Plaintiffs”), and Defendants BNSF Railway



                                             1
         Case 1:20-mc-00008-BAH Document 19 Filed 03/18/20 Page 2 of 8




Company, CSX Transportation, Inc., Norfolk Southern Railway Company, and Union Pacific

Railroad Company (“Defendants,” and with Plaintiffs, the “Parties”) hereby submit this

unopposed Joint Motion for a Protective Order.

        The purpose of the proposed Protective Order is to govern the pretrial disclosure and use

by the parties of all documents, electronically stored information, testimony, and other

information exchanged by the Parties. Pursuant to Local Rule 7(m), the Parties have conferred,

and have agreed to the proposed Protective Order, which the Parties file as an attachment

(Exhibit 1) to this unopposed Joint Motion. The substance of this proposed Protective Order is

identical in all material respects to, inter alia, the Protective Order entered in Exxon Mobile

Corporation et al. v. BNSF Railway Corporation, 1:20-cv-00484, and the Protective Order

entered in Multidistrict Litigation No. 1869.

        This proposed Protective Order is also identical in all material respects to the proposed

Protective Order previously filed (Dkt. No. 12-1) in BASF Corporation et al. v. BNSF Railway

Company et al., 1:20-cv-00487. The transferor court did not act on the proposed Protective

Order prior to transfer of the case to this court.

Dated: March 18, 2020                                    Respectfully submitted,


                                                         /s/ Sami H. Rashid___
                                                         Stephen R. Neuwirth
                                                         Sami H. Rashid
                                                         QUINN EMANUEL URQUHART &
                                                         SULLIVAN, LLP
                                                         51 Madison Avenue, 22nd Floor
                                                         New York, New York 10010-1601
                                                         (212) 849-7000
                                                         Facsimile: (212) 849-7100
                                                         Email: stephenneuwirth@quinnemanuel.com
                                                                samirashid@quinnemanuel.com

                                                         Viola Trebicka
                                                         QUINN EMANUEL URQUHART &


                                                     2
Case 1:20-mc-00008-BAH Document 19 Filed 03/18/20 Page 3 of 8




                                  SULLIVAN, LLP
                                  865 South Figueroa, 10th Floor
                                  Los Angeles, CA 90017-2543
                                  Telephone: (213) 443-3000
                                  Facsimile: (213) 443-3100
                                  Email: violatrebicka@quinnemanuel.com

                                  Counsel for Plaintiffs WestRock Company,
                                  WestRock Coated Board, LLC, WestRock
                                  Virginia, LLC, WestRock Texas, L.P.,
                                  WestRock CP, LLC, WestRock – Rex, LLC,
                                  WestRock Company of Canada
                                  Corp./Compagnie WestRock du Canada Corp.,
                                  WestRock Southeast, LLC, WestRock
                                  Northwest, LLC, WestRock Mill Company,
                                  LLC, WestRock – Solvay, LLC, WestRock
                                  Minnesota Corporation, WestRock Kraft
                                  Paper, LLC, WestRock Container, LLC, and
                                  WestRock Longview, LLC, BASF Corporation,
                                  BASF Catalysts LLC, Cognis USA LLC,
                                  ProCAT Testing LLC, NLMK USA, Inc., NLMK
                                  Pennsylvania, LLC, and Sharon Coating, LLC,
                                  Shell Chemical LP, Shell Chemicals Canada
                                  (f/k/a Shell Chemicals Canada Ltd.) by its
                                  managing partner Shell Canada Ltd.,
                                  PennzoilQuaker State Company (formerly d/b/a
                                  SOPUS Products), Shell Trading (US)
                                  Company, and Equilon Enterprises LLC (d/b/a
                                  Shell Oil Products US or SOPUS)

                                  /s/ Linda S. Stein_____
                                  Linda S. Stein (D.C. Bar No. 376217)
                                  Molly Bruder Fox (D.C. Bar No. 981619)
                                  STEPTOE & JOHNSON LLP
                                  1330 Connecticut Avenue, NW
                                  Washington, D.C. 20036
                                  (202) 429-3000
                                  (202) 429-3902 (facsimile)
                                  lstein@steptoe.com
                                  mbfox@steptoe.com

                                  Glenn D. Pomerantz
                                  MUNGER, TOLLES & OLSON LLP
                                  350 South Grand Avenue, 50th Floor
                                  Los Angeles, CA 90071
                                  Phone: (213) 683-9100


                              3
Case 1:20-mc-00008-BAH Document 19 Filed 03/18/20 Page 4 of 8




                                  Glenn.Pomerantz@mto.com

                                  Counsel for Defendant BNSF Railway
                                  Company in WestRock Company et al. v. BNSF
                                  Railway Company et al., 1:20-cv-00482; BASF
                                  Corporation et al. v. BNSF Railway Company
                                  et al., 1:20-cv-00487; and NLMK USA, Inc. et
                                  al. v. BNSF Railway Company et al., 1:20-cv-
                                  00577

                                  /s/ Robert B. Burns, Jr.
                                  Robert B. Burns, Jr.
                                  Texas State Bar No. 03450400
                                  SD Bar No. 11298
                                  bburns@bajb.com
                                  Meggan S. Crow
                                  Texas State Bar No. 24037860
                                  SD Bar NO. 1113241
                                  mcrow@bajb.com
                                  BURNS ANDERSON JURY & BRENNER,
                                  L.L.P.
                                  P.O. Box 26300
                                  Austin, Texas 78755-6300
                                  Telephone: 512-338-5322
                                  Facsimile: 512-338-5363

                                  Counsel for Defendant BNSF Railway
                                  Company in Shell Chemical LP et al. v. BNSF
                                  Railway Company et al., 1:20-cv-00641

                                  /s/ Kent A. Gardiner____
                                  Kent A. Gardiner (D.C. Bar No. 432081)
                                  Luke van Houwelingen (D.C. Bar No. 989950 )
                                  Martin J. Mackowski (D.C. Bar No. 1045188)
                                  CROWELL & MORING LLP
                                  1001 Pennsylvania Avenue, N.W.
                                  Washington, D.C. 20004
                                  (t) 202.624.2500
                                  (f) 202.628.5116
                                  KGardiner@crowell.com
                                  LvanHouwelingen@crowell.com
                                  MMackowski@crowell.com

                                  Juan A. Arteaga (admission application
                                  pending)
                                  CROWELL & MORING LLP



                              4
Case 1:20-mc-00008-BAH Document 19 Filed 03/18/20 Page 5 of 8




                                  590 Madison Avenue, 20th Floor
                                  New York, NY 10022-2544
                                  (t) 212.223.4000
                                  (f) 212.223.4134
                                  JArteaga@crowell.com

                                  Counsel for Defendant CSX Transportation,
                                  Inc. in WestRock Company et al. v. BNSF
                                  Railway Company et al., 1:20-cv-00482;
                                  BASF Corporation et al. v. BNSF Railway
                                  Company et al., 1:20-cv-00487; and NLMK
                                  USA, Inc. et al. v. BNSF Railway Company et
                                  al., 1:20-cv-00577

                                  /s/ David M. Wells____
                                  David M. Wells
                                  Florida Bar No. 309291
                                  Anne Coxe Mesrobian
                                  Florida Bar No. 1013926
                                  GUNSTER, YOAKLEY & STEWART, P.A.
                                  225 Water Street, Suite 1750
                                  Jacksonville, FL 32202
                                  Tel: (904) 354-1980
                                  Primary Email: dwells@gunster.com
                                  Primary Email: amesrobian@gunster.com
                                  Secondary Email: dculmer@gunster.com
                                  Secondary Email: awinsor@gunster.com

                                  Counsel for Defendant CSX Transportation,
                                  Inc. in Shell Chemical LP et al. v. BNSF
                                  Railway Company et al., 1:20-cv-00641


                                  /s/ Tara L. Reinhart
                                  Tara L. Reinhart (D.C. Bar. No. 462106)
                                  SKADDEN, ARPS, SLATE,
                                    MEAGHER & FLOM LLP
                                  1440 New York Avenue, N.W.
                                  Washington, DC 20005
                                  Telephone: (202) 371-7000
                                  tara.reinhart@skadden.com

                                  Counsel for Defendant Norfolk Southern
                                  Railway Company




                              5
Case 1:20-mc-00008-BAH Document 19 Filed 03/18/20 Page 6 of 8




                                  /s/ Daniel M. Wall
                                  Daniel M. Wall
                                  Timothy L. O’Mara
                                  Christopher B. Campbell
                                  LATHAM & WATKINS LLP
                                  505 Montgomery Street, Suite 2000
                                  San Francisco, CA 94111
                                  Telephone: (415) 391-0600

                                  Allyson M. Maltas (D.C. Bar No. 494566)
                                  LATHAM & WATKINS, LLP
                                  555 Eleventh Street, NW
                                  Suite 1000
                                  Washington, D.C. 20004-1304
                                  Telephone: (202) 637-2200
                                  allyson.maltas@lw.com

                                  Counsel for Defendant Union Pacific Railroad
                                  Company in WestRock Company et al. v. BNSF
                                  Railway Company et al., 1:20-cv-00482; and
                                  in BASF Corporation et al. v. BNSF Railway
                                  Company et al., 1:20-cv-00487

                                  /s/ Johyn N. Majoras___
                                  John M. Majoras (DC Bar No. 474267)
                                  Kristen A. Lejnieks (DC Bar No. 502136)
                                  JONES DAY
                                  51 Louisiana Avenue, N.W.
                                  Washington, D.C. 20001.2113
                                  Telephone: +1.202.879.3939
                                  Facsimile: +1.202.626.1700
                                  E-mail: jmmajoras@jonesday.com
                                  E-mail: kalejnieks@jonesday.com

                                  Tyrone R. Childress (CA Bar No. 136795,
                                  pro hac vice forthcoming)
                                  Erna Mamikonyan (CA Bar No. 302000, pro
                                  hac vice forthcoming)
                                  Kelsey S. Bryan (DC Bar No. 1034352)
                                  JONES DAY
                                  555 South Flower Street, Fiftieth Floor
                                  Los Angeles, CA 90071-2300
                                  Telephone: (213) 489-3939
                                  Facsimile: (213) 243-2589
                                  E-mail: tchildress@jonesday.com
                                  E-mail: emamikonyan@jonesday.com



                              6
Case 1:20-mc-00008-BAH Document 19 Filed 03/18/20 Page 7 of 8




                                  E-mail: kbryan@jonesday.com

                                  Counsel for Defendant Union Pacific Railroad
                                  Company in NLMK USA, Inc. et al. v. BNSF
                                  Railway Company et al., 1:20-cv-00577; and
                                  Shell Chemical LP et al. v. BNSF Railway
                                  Company et al., 1:20-cv-00641




                              7
         Case 1:20-mc-00008-BAH Document 19 Filed 03/18/20 Page 8 of 8




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 18th day of March, 2020, I caused a true and correct copy of
the foregoing document to be served via the Court’s CM/ECF system on all counsel of record
and on attorneys for Defendants via electronic mail.

                                                     /s/ Sami H. Rashid___
                                                     Sami H. Rashid




                                                 8
